This Office Action is in response to the reply filed February 1, 2021.
	Claims 1-29 are currently pending. The Examiner has withdrawn Claims 1-13, and 21-26 (which have not been identified as Withdrawn) from further consideration because these claims are drawn to non-elected inventions. Claims 14-20 and 27-29 are under examination.
Benefit of priority is to January 11, 2002.

Withdrawal of Rejections:

The rejection of Claims 20 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
	The rejection of Claims 20 and 29 under the judicially-created basis that it contains an improper Markush grouping of alternative, is withdrawn.

Maintenance of Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

14, 16-19, and 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cheng et al. (US 2004/0055022, published March 18, 2004, priority to February 8, 2000).
At page 1, [0005], Cheng et al. teach human p97 bound or coupled to therapeutic agents will be used to transport therapeutics across the blood brain barrier in humans. Cheng et al. teach that the p97 will be truncated to remove the transmembrane domain (page 1, [0007]), and therefore is soluble. At page 7, [0106], Cheng et al. teach that the mp97-enzyme complex is administered to mice having genetic defects leading to lysosomal enzyme deficiencies. Soluble p97 can be labeled with enzymes that include b-galactosidase (page 10, [0133]) and this labeling can be by conjugating the p97 to protein therapeutics sulfhydryl groups, for example (page 8, [0118] and [0119]), or by fusion protein wherein the DNA encoding p97 is linked to DNA encoding the therapeutic protein (page 9, [0121]). Further, Cheng et al. teach a method to assess the ability of a therapeutic agent to treat a neurological condition, comprising (1) administering to a mouse an effective amount of (a) the agent associated with murine p97 or (b) the agent associated with a compound that binds murine p97 and (2) monitoring the result of administration wherein an improvement in the neurological condition indicates that the agent has therapeutic effect. The labeled p97 can be administered to subjects to monitor for a desired pharmacological effect or a desired behavioral effect (page 7, [0105]).
Therefore, Cheng et al. teach a compound comprising p97 or a fragment thereof, covalently linked to a protein (Claim 14), wherein the p97 is soluble p97 Claim  16), wherein the compound is a fusion protein (Claim 17) or a conjugate (Claim 19) that is inherently linked by atoms (defined in the specification at [0061] as C, O, N, or S; Claim 18), wherein the enzyme is b-galactosidase Claims 27, 28).

	Applicants urge that Chen get al. do not teach that the p97:LSD enzyme compound targets the lysosomes in human or expressly demonstrates such.
In response, the key paragraph is:

    PNG
    media_image1.png
    166
    292
    media_image1.png
    Greyscale

	Cheng et al. references the lysosomal vesicles and the restoration of lysosomal enzymes that are deficient in mice having genetic defects leading to lysosomal enzyme deficiencies. Therefore, this argument is not persuasive.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-20 and 27-29 are rejected again under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (US 2004/0055022, published March 18, 2004, priority to February 8, 2000) in view of Jolly et al. (1997; Lysosomal storage diseases of animals: an essay in comparative pathology. Vet. Pathol. 34: 527-548).
At page 1, [0005], Cheng et al. teach human p97 bound or coupled to therapeutic agents will be used to transport therapeutics across the blood brain barrier in humans. Cheng et al. teach that the p97 will be truncated to remove the transmembrane domain (page 1, [0007]), and therefore is soluble. At page 7, [0106], Cheng et al. teach that the mp97-enzyme complex is administered to mice having genetic defects leading to lysosomal enzyme deficiencies. Soluble p97 can be labeled with enzymes that include b-galactosidase (page 10, [0133]) and this labeling can be by conjugating the p97 to protein therapeutics sulfhydryl groups, for example (page 8, [0118] and [0119]), or by fusion protein wherein the DNA encoding p97 is linked to DNA encoding the therapeutic protein (page 9, [0121]). Further, Cheng et al. teach a method to assess the ability of a therapeutic agent to treat a neurological condition, comprising (1) administering to a mouse an effective amount of (a) the agent associated with murine p97 or (b) the agent associated with a compound that binds murine p97 and (2) monitoring the result of administration wherein an improvement in the 
Cheng et al. do not teach all of the enzymes that are deficient in lysosomal storage diseases. 
Jolly et al. is a review article which discusses many enzymes that are deficient in lysosomal storage diseases, which include beta-galactosidase, 
It would have been obvious to a person having ordinary skill in this art to prepare compounds comprising p97 and enzymes deficient in lysosomal storage disease such as beta-galactosidase, Claim 15), heparin N-sulphatase, Claim 15), heparin N-sulphatase, Claims 14, 20) are enzymes that are deficient in lysosomal storage disease, wherein the p97 is soluble (Claim 16). The p97 Claim 18, 19), or be a fusion protein comprising linkers (Claim 17). Cheng et al. intends to administer the p97:enzyme conjugates/fusion proteins for the treatment of lysosomal storage diseases and therefore teach placing these compounds into  pharmaceutical compositions (Claims 27, 28, 29). 

Applicants urge that Jolly et al. do not cure the deficiencies of Chen et al. (see Applicants arguments above) because Jolly fails to disclose forming LSD enzyme compounds with p97. In response, the references should not be argued separately.  Cheng et al. teach to form p97:LSD enzyme compounds and Jolly et al. state what these LSD enzymes are. Also, Cheng et al. teaches to made p97 compounds with beta-galactosidase, a known enzyme which deficiency causes LSD as noted by Jolly et al. Therefore, this argument is not persuasive. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 15, 17-20 and 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10, 716,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent Claim 1 is drawn to a compound comprising p97 linked to protein whose deficiency causes lysosomal storage disease, which is the same as instant Claim 14 but for the inclusion of the phrase “or a fragment thereof” with reference to the p97.Thus, the remaining claims drawn to specific LSD proteins and fusion proteins, and conjugates are obvious variants of patent Claim 1, as is the pharmaceutical compositions comprising these compounds as set forth in Claims 27-29.




New Objection:
Claims 20 and 29 are objected to because of the following informalities: 
These claims lack an --- and--- before “N-acetylgalactosamine 4- sulphatase”.
 Appropriate correction is required.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/
Primary Examiner, Art Unit 1656